PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/696,095
Filing Date: 26 Nov 2019
Appellant(s): Elfar et al.



__________________
Tina Williams McKeon
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed October 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated February 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
1. The rejection of claims 13 and 15-32 under 35 USC 112, first paragrqaph, as failing to comply with the written description requirement has been withdrawn in the Advisory Action mailed June 18, 2021. 
2. The rejection of claims 13 and 15-32 under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph, has been withdrawn in the Advisory Action mailed June 18, 2021.
MAINTAINED REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims:
1. Claims 13, 15-26, 28, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Meythaler (WIPO International Application Pub. No. 2000/47210), in view of Temple et al. (U.S. Patent Application Pub. No. 2010/0021422) and Sameen et al. (Plastic and Reconstructive Surgery; 127(6): 2381-2390).
2. Claims 27 and 29 are rejected under 35 U.S.C. 103(a) as being obvious over Meythaler (WIPO International Application Pub. No. 2000/47210), in view of Temple et al. (U.S. Patent Application Pub. No. 2010/0021422) and Dammers et al. (BMJ; 319(7214): 884-886).
(2) Response to Argument
Appellant’s arguments in the Appeal Brief filed October 20, 2021 have been fully considered but they are not found persuasive:
1. Appellant contends that “Meythaler is directed to treatment of peripheral nervous system demyelinating diseases” using 4-AP, “which is distinguishable from a peripheral nerve injury selected from the group consisting of a stretched nerve, a pinched nerve, a compressed nerve a traumatized nerve, a crushed nerve, and a transected nerve”, that Meythaler is limited to treating “Guillain-Barre Syndrome, diabetes myelitis, and hereditary sensory-motor neuropathies” and “the only working examples in Meythaler relate to treatment of Guillain-Barre Syndrome”, that “there is no mention in Meythaler of peripheral nerve injury”, and “peripheral nerve injuries are distinguishable in both etiology and symptoms from demyelinating diseases”, and thus “the Examiner fails to establish any motivation for using 4-AP…in the treatment of a nerve injury”, and furthermore, “none of the cited references either alone or in combination, describe using 4-AP to promote remyelination and a durable functional recovery of an injured peripheral nerve”, that “one of skill in the art would not presume that treatment” of “a demyelinating disease like Guillain-Barre would work similarly or at all for promoting durable recovery from a peripheral nerve injury, especially to produce functional recovery”, and indeed Appellant has shown that despite “limited durations of 4-AP release, analysis of functional recovery…as measured by nerve conduction velocity (which is primarily determined by myelination) shows that the functional recovery…extends beyond the period of 4-AP release” and thus “this sustained functional recovery is a surprising and unexpected result”. 
The Examiner, however, would like to point out the following:
1. First, in contrast to Appellant’s assertion, it is noted that claim 13 does not in fact disclose “a transected nerve”. During the course of prosecution, this limitation was identified as new matter, and has already been deleted. 
2. Meythaler, the cited primary reference, is certainly not limited merely to treatment of Guillain-Barre Syndrome, diabetes mellitus, and hereditary sensory-motor neuropathies with 4-AP. On the contrary, Meythaler is more broadly directed to treatment of “peripheral neuropathies” generally, particularly “peripheral nervous system demyelinating diseases and conditions”, with 4-AP. Even Meythaler expressly points this out that “demyelinating peripheral neuropathies” are associated with a number of diseases, syndromes, or conditions including but not limited to acquired diseases or conditions including Guillain-Barre Syndrome, chronic demyelinating polyradiculoneuropathy (CIDP), diabetic mellitus, and the hereditary sensory-motor neuropathies of which they enumerate a handful of examples (see page abstract, page 1, and page 20, dependent claim 5 which in narrower in scope than claim 1 from which it depends). Further, although Meythaler may exemplify treatment of Guillain-Barre Syndrome with 4-AP, Meytheler is certainly not limited to the specific examples or to the preferred embodiments, and these do not constitute a teaching away from the broader disclosure, and even to non-preferred embodiments. 
et al. (Neurosci. Bull. 2011; 27(1): 36-44), a review article published in 2011, sheds a significant amount of light on the general knowledge of one of ordinary skill in the art at the time of the present invention, and more precisely the question at issue here, i.e. whether or not one of ordinary skill in the art, reading Meythaler at the time of the present invention, would have clearly understood “peripheral nerve demyelinating diseases and conditions” to include “peripheral nerve injury”, and more specifically “acute peripheral nerve injury”. Without question, Shi makes it expressly clear that it is well established in the art that “demyelinating diseases and conditions” include mechanical nerve injury as well as chronic neurodegenerative diseases such as e.g. multiple sclerosis. As Shi notes, “myelin damage is associated with axonal conduction loss in trauma and chronic neurodegenerative diseases” (See page 36). Further, Shi discloses, regarding the myelin damage (i.e. demyelination) resulting from mechanical injury, that “in addition to the overwhelming evidence of myelin damage in chronic mechanical trauma, acute trauma can also affect myelin”, citing several studies demonstrating “myelin displacement immediately following mechanical insults such as stretch and compression”, and goes on to state that “acute myelin damage is likely to be further exacerbated by the secondary biochemical cascades that are also known to damage myelin” (see pages 37-38). Without any doubt, then, one of ordinary skill in the art would have clearly understood at the time of the present invention that “nerve demyelinating diseases and conditions” include nerve injury, and more specifically, acute nerve injury. Indeed, this general knowledge of one of ordinary skill in the art is consistent with Meythaler’s own express disclosure, as Meythaler mentions employing 4-AP for treating spinal cord nerve injury as part of the relevant background information, 
4. Not only would one of ordinary skill in the art, at the time of the present invention, have generally understood that demyelinating diseases and conditions include nerve injury, such as acute nerve injury, Shi further teaches that 4-AP restores axonal conduction and neurological function of demyelinated axons in both central and peripheral nerves alike. As Shi expressly states “4-AP” (i.e. a potassium channel blocker) is “a leading choice of potassium channel blocker to restore axonal conduction in demyelinated peripheral and central nervous system nerves” (see page 38, left column, highlight added). As Shi explains in further detail, “myelin…enables rapid and efficient conductance of action potential by neurons” (page 36, left column), that “myelin recedes away…following trauma, and exposes potassium channels” (page 37, right column), that “exposure of potassium channels…is believed to be the underlying mechanism of conduction block in demyelinated axons” (see page 38, bottom of left column to top of right column), that “4-AP treatment restores conduction and neurological function in vitro, in animal models, and in clinical trials (see page 41, conclusion, right column), and that “potassium channel blockers function almost like artificial myelin, insulating the axons and preventing depolarizing transmembrane currents” (see page 38, right column at bottom). Therefore, at the time of filing the present application, 4-AP was a well-known treatment for both central and peripheral nerve injury, and indeed so were many key details of the underlying mechanism by which 4-AP works to restore proper conduction and function of the injured nerves. 

6. What is left is the recitation in the wherein clause of claim 13 that the method “promotes remyelination”, and Appellant’s assertions about “limited durations of 4-AP release”, and about “measured nerve conduction velocity (which is a primarily determined by myelination)” showing that “functional recovery…extends beyond the period of 4-AP release… a surprising and unexpected result”. First, the instant claims are not limited to any “duration” of 4-AP release. Independent claim 13 says nothing about any limited duration of 4-AP release at all. Claim 17 merely stipulates that “the 4-AP is provided in an amount of at least one microgram for at least one day”, which is open ended as far as duration, and certainly is a far stretch from “a limited duration”. Second, it is unclear what Appellant actually means by “promotes remyelination” as Appellant argues that a restoration of nerve conduction is essentially an index of remyelination. In other words, does “promotes remyelination” simply mean “promotes conduction”? As already noted, supra, Shi expressly teaches that 4-AP works to restore ”. However, assuming, arguendo, that Appellant has in fact discovered and proven with the proper hard evidence that treatment of injured peripheral nerves with 4-AP does result in actual physical remyelination, this is nothing more than a mechanistic process that must follow from the performance of the requisite active method step. Indeed, Appellant cannot expect that only they can treat an injured peripheral nerve with 4-AP to promote remyelination, but others who treat an injured peripheral nerve with 4-AP must take great pains to not promote remyelination since the prior art did not disclose this effect. In the real world, if treatment of injured peripheral nerve with 4-AP promotes remyelination, those in the prior art who have already been treating injured peripheral nerve with 4-AP must be promoting remyelination, whether or not the prior art expressly discloses this, and whether or not those performing the method were even aware of this effect. Appellant cannot patent or re-patent an old method based on discovering a new mechanistic effect of the method not previously known. Appellant is advised that any actual discovery of promoting remyelination as a mechanistic consequence of this method, with the proper supporting evidence, would make for an exciting report in the basic science literature, but cannot serve as the basis for patentability here, for the reasons just discussed. 
7. Appellant argues the dependent claims separately, but in each case the grounds seem to be that the prior art fails to disclose treating a peripheral nerve injury supra. As far as treating acute peripheral nerve injury with 4-AP to promote recovery of conduction and function in the said nerve, this is well known in the prior art, as also just discussed supra. Finally, regarding the mechanistic effect of “promotes remyelination”, this has just been addressed as well, supra. The fact that nerve injury is a demyelinating condition, and treating nerve injury with 4-AP were both well known in the art at the time of the present invention, and even if Appellant was the first to discover and document that a mechanistic outcome of performing this method is the promotion of remyelination, Appellant cannot patent or re-patent this old method based on newly discovering this mechanistic outcome because the same mechanistic outcome must have been happening before as well, even if those who previously performed the same method were not fully aware of it. Appellant has not proven or even attempted to argue anything to the contrary. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 

                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618   


                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.